A complete statement of the facts in this case may be found in Miller v. Gulf Life Insurance Co., et al., in 148 Fla. 1,3 So. 2d 519. On the going down of the mandate therein, the case was tried and judgment was entered in favor of Appellee Edrie V. Strickland. This appeal is from the latter decree.
The controversy is over the proceeds of a certain life insurance policy of Gilbert John Higgins and turns on the proposition of whether or not the insured changed the beneficiary *Page 223 
therein before his death in compliance with the terms of the policy as follows:
"If there be no written assignment of this policy on file with the Company, the Insured may while this policy is in force, designate a new Beneficiary, by filing written notice thereof at the Home Office of the Company accompanied by this policy for suitable endorsement. No such change shall take effect until the Company shall have acknowledged receipt of such notice by endorsement thereon."
Appellant is the duly appointed administrator of the estate of Gilbert John Higgins and sues as such in behalf of Lucille Higgins, a sister and sole surviving heir. Edrie V. Strickland was the fiancee of Gilbert John Higgins. The policy was made to the estate of the insured.
It is shown that no written assignment of the policy was made to Edrie V. Strickland but she contends that there was a gift of the policy to her and that she was made the beneficiary as provided in the policy. The evidence shows an intent to make Edrie V. Strickland the beneficiary and this with the purported gift were the considerations that induced the chancellor to decree in her favor.
To support the contended change of beneficiary, two letters are relied on, the first dated February 29, 1940, and addressed to Gilbert John Higgins, signed by Clifford Wilson, an agent of Gulf Life Insurance Company as follows:
  "Mr. Gilbert John Higgins Hollywood Fire Department Hollywood, Florida
Dear Mr. Higgins:
Relative to our conversation concerning beneficiary change of your contract from Estate to present fiancee, Edrie Strickland, I would suggest that you write a letter to me as representative of the Gulf Life Insurance Company to the effect that it is your intention in the event of your death to make Miss Strickland beneficiary rather than Estate.
We can hold this letter in our files pending any changes you may wish to make from time to time in the future.
Sincerely yours,
                                          Clifford Wilson" *Page 224
The letter of Gilbert John Higgins, the insured, in response to the foregoing is as follows:
  "Mr. Clifford Wilson, Gulf Life Insurance Company, Lowry-Miami Agency, Miami, Florida
Dear Sir:
This is to advise that in the event of my death I want my fiancee, Edrie V. Strickland, as the beneficiary of my policy No. 401 001 012.      Sincerely yours,
Gilbert John Higgins"
These letters do not meet the requirement of the policy as here quoted for a change of beneficiary. Their contents show that they were not intended to be transmitted to the main office of the insurer, the policy was not sent in for endorsement of the company, nor was the company ever apprised of the intended change. The letter of Clifford Wilson shows by its very terms that it was not intended to make any change at the time and a gift of the policy could not be otherwise accomplished.
This court is committed to a strict interpretation of policy requirements for change in beneficiaries in life insurance policies of this kind. Sheppard v. Crawley, 61 Fla. 735,55 So. 841; Warren v. Prudential Insurance Company of America,138 Fla. 443, 189 So. 412.
We do not mean to be critical but we cannot refrain from calling counsel's attention to the fact that this would have been an ideal case for a stipulated record under Rule Eleven. By so doing, at least seventy-five per cent of the record here need not have been brought up.
The decree appealed from must be and is hereby reversed on authority of the latter cases.
Reversed.
BROWN, C. J., CHAPMAN and THOMAS, JJ., concur.
                      ON REHEARING GRANTED J.A. Fitzsimmons, for appellant.
C.E. Farrington and Otis Farrington, LeRoy Collins andAusley, Collins and Ausley, for appellees. *Page 225